Citation Nr: 1019219	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-04 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim.  In October 2009, the Veteran testified 
before the Board at a hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran contends that his cervical spine disability is 
related to injuries sustained during his active service.  
Specifically, he asserts that his disability is related to an 
injury that occurred in 1970 while he was stationed in 
Vietnam, and a 1972 motor vehicle injury that occurred while 
he was stationed in Germany.  Alternatively, he maintains 
that any pre-existing spinal disorder he had at the time of 
his entry into service was aggravated as a result of these 
accidents, or by the rigors of his duties as a vehicle 
mechanic.

At his October 2009 hearing before the Board, the Veteran 
described having initially injured his upper back in 1970 
when a water tanker was being unhooked from a two and one-
half ton truck.  The pin of the wheel that stabilizes the 
trailer was not in place and when the trailer came off he 
held on, with the entirety of the approximately 600 lbs of 
weight resting on himself.  He let go but was unable to walk 
upright as a result of the injury to his back for several 
weeks thereafter.  He did not seek formal medical treatment, 
as the nearest medical unit was located more than 30 miles 
away.  However, he was unable to work, and did not do much of 
anything for several weeks.

In 1972 he again injured his upper back, as a result of an 
accident that occurred while he was riding a motorcycle.  At 
his October 2009 Board hearing the Veteran described having 
been riding a motorcycle on a road when a car pulled out in 
front of him.  The Veteran hit the car and his body flew over 
the car.  He landed on his feet, jarring his back.  He again 
was unable to walk upright for several weeks.

The service treatment records show that on examination in 
February 1969, prior to his enlistment into service, he was 
found to have scoliosis of the dorsal spine.  His scoliosis 
was determined to be asymptomatic, and he was found to be fit 
for entry into active service.  His service treatment records 
otherwise do not show that he injured his back, or that he 
complained of any upper back or cervical pain at any time.  
Examination of the spine revealed no abnormalities.  His 
service treatment records do, however, show that he received 
treatment for a heel injury following a 1971 fall from a 
motorcycle.

Post-service treatment records show that the Veteran was 
diagnosed with cervical stenosis in August 1998 and that he 
underwent a cervical laminoplasty in January 1999.  
Subsequent records show that he has since been diagnosed with 
cervical radiculopathy.  He has consistently reported to 
treating physicians that his cervical spine problems are 
related to injuries sustained during active service.

In an April 2006 letter, a private physician related the 
Veteran's current "back injury" to the injuries the Veteran 
sustained in active service, but did not provide a rationale 
for so determining.  Because the opining physician did not 
submit any records demonstrating treatment of the Veteran, a 
current diagnosis (aside from "back injury"), or a 
rationale for the opinion, the Board concludes that the 
opinion is too tenuous to allow for a grant of service 
connection based upon the opinion.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  The Veteran has 
not yet been afforded a VA examination in conjunction with 
his current claim.  Because he contends that his current 
cervical spine disability stems directly from injuries 
sustained in service, the Board concludes that a remand for 
an examination and opinion is required.  38 C.F.R. 
§ 3.159(c)(2) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Lastly, a review of the record reflects that the Veteran is 
in receipt of Social Security Administration (SSA) disability 
benefits.  To date, the records and decision associated with 
his claim for such benefits have not been associated with the 
claims file.  Because the decision and medical records upon 
which the award of Social Security disability benefits was 
predicated may be relevant to this claim for service 
connection, efforts to obtain those outstanding records 
should be made.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 413 (1991); .

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the Veteran's Social Security 
Administration records.

2.  After the records from the Social 
Security Administration have been obtained 
and associated with the claims file, 
schedule the Veteran for an orthopedic 
examination for the purpose of obtaining 
an opinion as to whether it is as likely 
as not that the Veteran's current cervical 
spine disability is related to his active 
service.  The examiner should specifically 
opine as to whether it is as likely as not 
that the current cervical spine disability 
is related to trauma sustained in service.  
In this regard, the examiner should 
consider the Veteran's statements 
regarding the incurrence of the neck 
disability, in addition to his statements 
regarding the continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007).  The examiner 
should also provide an opinion as to the 
approximate date of onset of the Veteran's 
current neck disability.  If the examiner 
determines that the Veteran's current 
disability is not likely related to the 
injuries sustained in service, the 
examiner should offer an opinion 
addressing whether the Veteran's current 
disability represents the in-service 
aggravation of the scoliosis of the dorsal 
spine noted at the time of his entrance 
into service, either as a result of the 
injuries or as a result of the Veteran's 
duties as a vehicle mechanic.  The claims 
file must be made available to and be 
reviewed by the examiner and the examiner 
must indicate in the examination report 
that the claims file was reviewed.  The 
rationale for all opinions, with citation 
to relevant medical findings, must be 
provided.

3. Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Then, return the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

